UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
NICHOLAS PIMENTEL,                                                       ORDER
                                      Plaintiff,
                   - against -
DELTA AIRLINES, INC., et al.,                                            17-CV- 5317 (AMD) (JO)
                                      Defendants.
----------------------------------------------------------X

James Orenstein, Magistrate Judge:

         Plaintiff Nicholas Pimentel (he prefers the name Aasir Azzarmi, and I will use the latter

surname to refer to him below) contends that I am biased, or could reasonably be perceived to be

so, and must therefore be disqualified. Docket Entry ("DE") 66 (citing 28 U.S.C. § 455). In

particular, Azzarmi asserts that I relied on extrajudicial information, and exhibited religious bias, in

ruling that the defendants may make a video recording of his deposition testimony over his religious

objection. However, I have made no such ruling. To the contrary, when the issue arose at a

conference on November 20, 2018, I ordered as follows:

         The plaintiff objects to having the defendants make a video recording of the
         deposition, as they intend to do in the absence of a protective order. The plaintiff
         may seek such an order by filing a letter motion by November 27, 2018. The
         defendants shall respond to any such motion by December 4, 2018. Either side may
         request oral argument on the motion.

DE 55. To date, Azzarmi has not sought a protective order, and I therefore have not ruled on the

issue.

         "[A] motion to disqualify a judge must be directed in the first instance to the judge whose

removal is sought, rather than to any other." Goodwine v. Nat'l R.R. Passenger Corp., 2014 WL 37850, at

*1 (E.D.N.Y. Jan. 6, 2014) (citing cases). I therefore resolve the instant motion regardless of

Azzarmi's apparent preference that I not do so.

         "The fundamental question presented by such a motion is whether 'a reasonable person

knowing and understanding all the relevant facts' would doubt my ability to be fair in this case." Id.
Because, a fully informed reasonable observer would know that the reason given for seeking my

disqualification has no basis in fact, such an observer would have no basis for questioning by

impartiality in this action. I therefore deny the motion.

                SO ORDERED.

Dated: Brooklyn, New York
       December 10, 2018
                                                                      _     /s/
                                                                      James Orenstein
                                                                      U.S. Magistrate Judge




                                                    2
